663 F.2d 527
81-2 USTC  P 9823
Perry Russell TUNNELL, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 80-2189.
United States Court of Appeals,Fifth Circuit.
Dec. 9, 1981.

Appeal from a Decision of the United States Tax Court.
Henry Schwartz, II, Tyler, Tex., for petitioner-appellant.
Michael L. Paup, Chief, Appellate Section, John F. Murray, Acting Asst. Atty. Gen., Carleton D. Powell, Terry L. Fredricks, U.S. Dept. of Justice, Jerome D. Sebastian, Acting Chief Counsel, IRS, Washington, D.C., for respondent-appellee.
Before AINSWORTH, GARZA and RANDALL, Circuit Judges.
PER CURIAM:


1
Affirmed on the basis of the opinion of the United States Tax Court reported at 74 T.C. 44 (1980).


2
AFFIRMED.